PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
SORIAGA et al.
Application No. 16/011,530
Filed: 18 Jun 2018
For: COMMUNICATION TECHNIQUES WITH SELF-DECODABLE REDUNDANCY VERSIONS (RVS) USING SYSTEMATIC CODES
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed June 2, 2021, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely pay the issue fee as required by the Notice of Allowance and Fee(s) Due mailed February 25, 2021, which set a statutory period for reply of three months. Accordingly, the application became abandoned on May 26, 2021. A Notice of Abandonment was mailed on June 25, 2021.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a payment of the issue fee of $1,200.00, (2) the petition fee of $2,100.00 and (3) a proper  statement of unintentional delay.

Petitioner is advised that the issue fee paid in this application cannot be refunded, If however, this application is again allowed, petitioner may request that it be applied towards the issue fee required by the new Notice of Allowance and Fee(s) Due.1

This application is being referred to Technology Center Art Unit 2111 for processing of the RCE and appropriate action by the Examiner in the normal course of business on the amendment and Information Disclosure Statement (IDS) submitted in accordance with 37 CFR 1.114 on May 20, 2021 and July 22, 2021.




/JAMICE T BRANTLEY/PARASP, OPET                                                                                                                                                                                                        



    
        
            
        
            
    

    
        1 The request to apply the issue fee to the new Notice may be satisfied by completing and returning the new Part B-Fee(s) Transmittal Form (along with any balance due at the time of submission). Petitioner is advised that the Issue Fee Transmittal Form must be completed and timely submitted to avoid abandonment of the application.